 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTOINE L. CHAMBERS,                             Case No.: 16cv762 JAH-BLM
12                     Plaintiff,
                                                      ORDER ADOPTING REPORT AND
13   v.                                               RECOMMENDATION AND
                                                      GRANTING DEFENDANTS’ MOTION
14   JANSSEN PHARMACEUTICALS, INC.,
                                                      TO DISMISS [DOC. NO. 34]
     JANSSEN LP, JOHNSON & JOHNSON
15
     & JOHNSON RESEARCH AND
16   DEVELOPMENT, LLC, AND DOES 1-5
17                   Defendants.
18
19                                          BACKGROUND
20         Plaintiff, Antoine L. Chambers, (“Plaintiff” or “Chambers”) filed a complaint on
21   March 31, 2016, alleging violations of state and federal laws related to the manufacturing,
22   marketing, and distribution of Risperdal, also known in its generic form as Risperidone. In
23   his complaint, Plaintiff alleges the medication caused numerous serious physical and
24   physiological side effects.
25         After filing three joint motions to continue the scheduling order deadlines regulating
26   discovery, Defendants filed a Motion to Compel Discovery Responses (Doc. No. 30). On
27   May 14, 2018, the Honorable Barbara Lynn Major, United States Magistrate Judge, granted
28   Defendants’ motion and ordered Plaintiff to serve responses to Defendants’ Interrogatories,

                                                  1
                                                                                  16cv762 JAH-BLM
 1   Set One and Requests for Production of Documents, Set One on or before June 4, 2018.
 2   See Doc. No. 32.    On June 18, 2018, having received no response, Defendants filed the
 3   pending motion to dismiss the complaint for failure to comply with the court’s order
 4   compelling discovery. Plaintiff filed no opposition.
 5         On August 3, 2018, Judge Major issued a report and recommendation (“Report”)
 6   addressing the motion and recommending this Court grant Defendants’ motion to dismiss.
 7   Neither party filed objections.
 8         After a review of the record and for the reasons set forth below, this Court ADOPTS
 9   the magistrate judge’s Report and GRANTS Defendants’ motions to dismiss.
10                                         DISCUSSION
11   I.    Legal Standard
12         The district court’s role in reviewing a magistrate judge’s report and
13   recommendation is set forth in 28 U.S.C. section 636(b)(1). Under this statute, the court
14   “shall make a de novo determination of those portions of the report...to which objection is
15   made,” and “may accept, reject, or modify, in whole or in part, the findings or
16   recommendations made by the magistrate judge.” Id. The party objecting to the magistrate
17   judge’s findings and recommendation bears the responsibility of specifically setting forth
18   which of the magistrate judge’s findings the party contests. See Fed.R.Civ. P. 72(b). It is
19   well-settled, under Rule 72(b) of the Federal Rules of Civil Procedure, that a district court
20   may adopt those parts of a magistrate judge’s report to which no specific objection is made,
21   provided they are not clearly erroneous. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985).
22   II.   Analysis
23         Judge Major determined Plaintiff knowingly, intentionally, and willfully violated
24   the Court’s May 14, 2018 discovery order. Applying the five-factor test identified by the
25   Ninth Circuit in Thompson v. Housing Authority of City of Los Angeles, 782 F. 2d 829, 831
26   (9th Cir. 1986), Judge Major concluded that all of the factors weighed in favor of dismissal,
27   finding that Plaintiff’s refusal to conduct or respond to discovery: (1) impedes the
28   expeditious resolution of the case, (2) hinders the efficient management of the Court’s

                                                   2
                                                                                   16cv762 JAH-BLM
 1   docket, (3) is prejudicial to Defendants in the form of wasted time, resources and effort,
 2   and (4) prevents disposition of the case on its merits. Judge Major also considered and
 3   rejected the imposition of less drastic sanctions in light of the circumstances and the
 4   likelihood that monetary or evidentiary sanctions would prove unsuccessful. Based upon
 5   Plaintiff’s failure to participate in discovery, respond to or comply with the discovery order,
 6   and after consideration of the afore-mentioned factors, Judge Major recommends the
 7   motion to dismiss be granted.
 8         This Court conducted a de novo review of all relevant filings and finds the Report
 9   provides a cogent analysis of the issues presented in the motion. In addition, the Court
10   notes Plaintiff’s pro se status, inability to retain new counsel, and Plaintiff’s submission of
11   executed authorization forms for the release of medical records and mental health records
12   from the Department of Veteran Affairs. Based on an independent review of the record,
13   the Court finds dismissal without prejudice appropriate.
14                                 CONCLUSION AND ORDER
15         For the reasons set forth above, IT IS HEREBY ORDERED:
16         1.     The findings and conclusions of the magistrate judge presented in the Report
17   are ADOPTED in their entirety;
18         2.     Defendants’ motion to dismiss (Doc. No. 34) is GRANTED; and
19         3.     The complaint is DISMISSED without prejudice.
20
21   IT IS SO ORDERED.
22
23   DATED: November 16, 2018
                                                    _________________________________
24
                                                    HON. JOHN A. HOUSTON
25                                                  UNITED STATES DISTRICT JUDGE
26
27
28

                                                    3
                                                                                    16cv762 JAH-BLM
